DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Response to Amendment
Applicant’s amendments and remarks, filed 9/24/2021, are acknowledged.
Applicant’s amendments to Claims 1, 7, 13, 14, and 19 are acknowledged.
Applicant’s cancelation of claims 2-4, 6, 10-12, and 15-18 have been acknowledged.
Rejections Withdrawn
The rejections of claims 1-20 under 35 U.S.C. 101 have been withdrawn in view of the applicant’s remarks and the amendments made to claims 1, 13 and 14.

Therefore the rejections of claims 7-9 under 35 U.S.C. 103 have been also been withdrawn due to their dependency on Claim 1.
Examiner’s Amendment
A biological analysis device comprising: 
a first sensor that detects pulse pressure; 
a second sensor that detects an average blood pressure;
a controller that is configured to: 
calculate a pulse pressure index related to the pulse pressure of a biological body detected by the first sensor; 
calculate an average blood pressure index related to the average blood pressure of the biological body detected by the second sensor; and 
calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index,
wherein the pulse pressure index and the average blood pressure index are calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an 
a first detection device and a second detection device that each include a laser configured to radiate a laser beam to the biological body and a receiver configured to receive the laser beam reflected from an inside of the biological body, 
wherein the controller is configured to calculate the pulse pressure index using a detection signal indicating a light reception level by the receiver of the first detection device,  
wherein the controller is configured to calculate the average blood pressure index using a detection signal indicating a light reception level by the receiver of the second detection device, 
wherein the blood flow index is calculated by integrating a product of intensity of each frequency in the intensity spectrum and the frequency within a predetermined frequency range, 
wherein the controller is configured to calculate the pulse pressure index in accordance with a blood mass integration value obtained by integrating a blood mass index related to a blood mass of the biological body during an integration period and a blood flow integration value obtained by integrating the blood flow index during the integration period, 
wherein the controller is configured to calculate the average blood pressure index in accordance with a blood vessel diameter index related to a blood vessel diameter of the biological body and the blood flow index, and 

            
                ∆
                P
                =
                ρ
                ×
                P
                W
                V
                ×
                ∆
                V
            
        
where ΔP is the pulse pressure, ρ is a blood density, PWV is a pulse wave velocity, and ΔV is a blood flow rate amplitude.

2-4. (Canceled)  

5. The biological analysis device according to claim 1, 
wherein the biological analysis device is configured to be worn on an upper arm or a wrist of a biological body. 
 
6. (Canceled)  

7. The biological analysis device according to claim 1, 
wherein the first detection device and the second detection device are configured to be provided at positions different in a circumferential direction of a limb of the biological body.  

8. The biological analysis device according to claim 7, 
wherein the first detection device is configured to be worn on a surface of the upper arm of the biological body, and wherein the second detection device is configured to be installed on a surface of the upper arm opposite to the trunk.  


wherein the first detection device is configured to be installed on a surface of a palm or a wrist of the biological body, and wherein the second detection device is configured to be installed on a surface of a back of the wrist.  

10-12. (Canceled)  

13. A biological analysis method comprising: 
calculating a pulse pressure index related to a pulse pressure of a biological body detected by a first sensor; 
calculating an average blood pressure index related to an average blood pressure of the biological body detected by a second sensor; and 
calculating a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index,
wherein the pulse pressure index and the average blood pressure index are calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body; 
wherein a first detection device and a second detection device each include a laser configured to radiate a laser beam to the biological body and a receiver configured to receive the laser beam reflected from an inside of the biological body, 

wherein the average blood pressure index is calculated using a detection signal indicating a light reception level by the receiver of the second detection device, 
wherein the blood flow index is calculated by integrating a product of intensity of each frequency in the intensity spectrum and the frequency within a predetermined frequency range, 
wherein the pulse pressure index is calculated in accordance with a blood mass integration value obtained by integrating a blood mass index related to a blood mass of the biological body during an integration period and a blood flow integration value obtained by integrating the blood flow index during the integration period, 
wherein the average blood pressure index is calculated in accordance with a blood vessel diameter index related to a blood vessel diameter of the biological body and the blood flow index, 
wherein the pulse pressure is expressed by the following equation, 
            
                ∆
                P
                =
                ρ
                ×
                P
                W
                V
                ×
                ∆
                V
            
        
where ΔP is the pulse pressure, ρ is a blood density, PWV is a pulse wave velocity, and ΔV is a blood flow rate amplitude, and 
wherein the steps of calculating are performed by a controller. 
 
14. (Currently Amended) A non-transitory computer readable storage medium that includes control logic that causes a controller to: 

calculate an average blood pressure index related to an average blood pressure of the biological body detected by a second sensor; and 
calculate a systolic blood pressure and a diastolic blood pressure in accordance with the pulse pressure index and the average blood pressure index, 
wherein the pulse pressure index and the average blood pressure index are calculated in accordance with a blood flow index which is calculated from an intensity spectrum related to a frequency of light reflected and received from an inside of the biological body through radiation of a laser beam and is related to a blood flow of the biological body, 
wherein a first detection device and a second detection device each include a laser configured to radiate a laser beam to the biological body and a receiver configured to receive the laser beam reflected from an inside of the biological body, 
wherein the pulse pressure index is calculated using a detection signal indicating a light reception level by the receiver of the first detection device, 
wherein the average blood pressure index is calculated using a detection signal indicating a light reception level by the receiver of the second detection device, 
wherein the blood flow index is calculated by integrating a product of intensity of each frequency in the intensity spectrum and the frequency within a predetermined frequency range, 
wherein the pulse pressure index is calculated in accordance with a blood mass integration value obtained by integrating a blood mass index related to a blood mass of 
wherein the average blood pressure index is calculated in accordance with a blood vessel diameter index related to a blood vessel diameter of the biological body and the blood flow index, and wherein the pulse pressure is expressed by the following equation, 
            
                ∆
                P
                =
                ρ
                ×
                P
                W
                V
                ×
                ∆
                V
            
        
where ΔP is the pulse pressure, ρ is a blood density, PWV is a pulse wave velocity, and ΔV is a blood flow rate amplitude.

15-18. (Canceled)  

19. The biological analysis device according to claim 1, 
wherein the systolic blood pressure is expressed by the following equation,
            
                
                    
                        P
                    
                    
                        m
                        a
                        x
                    
                
                =
                
                    
                        P
                    
                    
                        a
                        v
                        e
                    
                
                +
                
                    
                        2
                    
                    
                        3
                    
                
                ∆
                P
            
        
where Pmax is the systolic blood pressure, and Pave is the average blood pressure.
  
20. The biological analysis device according to claim 19, 
wherein the diastolic blood pressure is expressed by the following equation,
            
                
                    
                        P
                    
                    
                        m
                        i
                        n
                    
                
                =
                
                    
                        P
                    
                    
                        a
                        v
                        e
                    
                
                -
                
                    
                        1
                    
                    
                        3
                    
                
                ∆
                P
            
        
where Pmin is the diastolic blood pressure.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the original Claim 18 is not found in prior art. The prior art of record does not disclose the pulse pressure expressed as ΔP = ρ * PWV * ΔV where ΔP is the pulse pressure, ρ is a blood density, PWV is a pulse wave velocity, and ΔV is a blood flow rate amplitude. The prior art of record, specifically Nakajima expresses the pulse pressure as systolic blood pressure – diastolic blood pressure.  Additionally an updated search was done with no art found to teach the newly added limitations.  Therefore the prior art of record does not teach a biological analysis device including two sensors to measure pulse pressure and average blood pressure where a controller calculates a pulse pressure index, an average blood pressure index, a systolic blood pressure and a diastolic blood pressure. The pulse pressure index and average blood pressure index being calculated in accordance with a blood flow index which is calculated based on a laser light reflected and received from the body.  The controller being configured to calculate the pulse pressure index and the average blood pressure index using a detection signal of the first and second detection devices.  The pulse pressure being expressed by ΔP = ρ * PWV * ΔV where ΔP is the pulse pressure, ρ is a blood density, PWV is a pulse wave velocity, and ΔV is a blood flow rate amplitude.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Title Change
Title of the invention claimed has been changed as noted in the Bib Data Sheet to be more descriptive where the new title is clearly indicative of the invention to which the claims are directed as per MPEP 606.
Conclusion
Claims 1, 5, 7-9, 13-14 and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         

/SERKAN AKAR/Primary Examiner of Art Unit 3793